Citation Nr: 1438227	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of right a shoulder injury.

3.  Entitlement to an increased initial rating for psoriasis, currently rated as 30 percent disabling prior to May 1, 2013 and 10 percent disabling from that date. 

4.  Entitlement to a Basic Housing Allowance (BHA) pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill based upon the zip code of the off-campus program through the Northern Illinois University Campus, where the Veteran physically attends classes, rather than the zip code of Northern Illinois University campus in DeKalb, Illinois.


REPRESENTATION

Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2012, May 2012, and February 2013 appeals to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing by live video conference.  The Veteran has a right to a hearing, but one has not yet been scheduled. See 38 C.F.R. § 20.700(a), (e) (2013).  There is no evidence in the record available to the Board that the Veteran's hearing requests have been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the local RO by video conference. Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



